Title: George Jefferson to Thomas Jefferson, 11 February 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 11th Febr 1811
          
           Mr Shoemaker’s dft was paid a few days after it became due, when the amount was of course remitted to Fredericksburg agreeably to your direction.
           From the great fall in the price of Tobacco in Lynchburg I take it for granted that were you were not able to dispose of yours.— It sells here by the face of the note at no more than 4 $.—some of a very fine quality has lately been sold as low as 6.½ $—above which there is but very little that would sell. that of a very superior quality I suppose however would command something more, but how much I cannot say, as none such has lately been coming in. Flour has fallen to 8.¾ $, and is dull even at that.
          
            I am Dear Sir Your Very humble servt
            
 Geo. Jefferson
          
        